COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION




Case number: 01-11-01125-CR

Style: Elisa Merrill Wilson v. The State of Texas

Date motion filed:     January 15, 2015

Party filing motion:   Appellant


       Appellant’s motion for leave to file supplemental brief on remand is granted.
       The State’s response, if any, is due by February 10, 2015.




Judge's signature: /s/ Jane Bland
                        Acting individually

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Date: January 22, 2015